659 S.E.2d 737 (2008)
STATE of North Carolina
v.
Victor Manuel PEREZ.
No. 199P07.
Supreme Court of North Carolina.
March 6, 2008.
Benjamin Dowling-Sendor, Assistant Appellate Defender, for Victor Manuel Perez.
Robert Montgomery, Special Deputy Attorney General, John G. Barnwell, Assistant Attorney General, G. Dewey Hudson, District Attorney, for State of NC.
Prior report: 182 N.C.App. 294, 641 S.E.2d 844.

ORDER
Upon consideration of the petition filed on the 24th day of April 2007 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."